Exhibit 2.1 AGREEMENT AND PLAN OF MERGER Dated as of April 26, 2016 among ExamWorks Group, Inc. Gold Parent, L.P. and Gold Merger Co, Inc. CONTENTS Page Article I. The Merger 2 Section 1.01 The Merger 2 Section 1.02 Closing 2 Section 1.03 Effective Time 2 Section 1.04 Effects 2 Section 1.05 Certificate of Incorporation and By-Laws 3 Section 1.06 Directors and Officers of Surviving Company 3 Article II. Effect on the Capital Stock of the Constituent Entities; Exchange of Certificates 3 Section 2.01 Effect on Capital Stock 3 Section 2.02 Exchange of Certificates; Payment Fund; Deliverables 4 Section 2.03 Appraisal Rights 7 Section 2.04 Escrow 7 Article III. Representations and Warranties of Parent and Merger Sub 7 Section 3.01 Organization, Standing and Power 8 Section 3.02 Authority; Execution and Delivery; Enforceability 8 Section 3.03 No Conflicts; Consents 9 Section 3.04 Information Supplied 10 Section 3.05 Litigation 10 Section 3.06 Brokers’ Fees and Expenses 10 Section 3.07 Merger Sub 10 Section 3.08 Delaware General Corporation Law 10 Section 3.09 Financing 10 Section 3.10 Solvency of the Surviving Company Following the Merger 12 Section 3.11 Guarantee 12 Section 3.12 Certain Arrangements 12 Section 3.13 Acknowledgement by Parent and Merger Sub 13 Section 3.14 No Other Representations or Warranties 13 Article IV. Representations and Warranties of the Company 14 Section 4.01 Organization, Standing and Power 14 Section 4.02 Company Subsidiaries 14 Section 4.03 Capital Structure 15 Section 4.04 Authority; Execution and Delivery; Enforceability 17 Section 4.05 No Conflicts; Consents 17 Section 4.06 SEC Documents; Undisclosed Liabilities 18 Section 4.07 Information Supplied 21 Section 4.08 Absence of Certain Changes or Events 21 Section 4.09 Taxes 21 Section 4.10 Benefits Matters; ERISA Compliance 22 Section 4.11 Litigation 24 Section 4.12 Compliance with Applicable Laws 24 Section 4.13 Environmental Matters 25 Section 4.14 Contracts 25 Section 4.15 Properties 28 Section 4.16 Intellectual Property 29 Section 4.17 Labor Matters 31 Section 4.18 Anti-Takeover Provisions. 31 Section 4.19 Brokers’ Fees and Transaction Expenses 32 Section 4.20 Opinions of Financial Advisors 32 Section 4.21 Insurance 32 Section 4.22 Interested Party Transactions 32 Section 4.23 Compliance with Health Care Laws 33 Section 4.24 Customers 33 Section 4.25 Anti-Corruption; Anti-Money Laundering; Sanctions 33 Section 4.26 No Other Representations or Warranties 34 Article V. Covenants Relating to Conduct of Business 34 Section 5.01 Conduct of Business by the Company 34 Section 5.02 Conduct of Business by Parent 38 Section 5.03 No Control 38 Section 5.04 No Solicitation by the Company; Company Board Recommendation 39 Section 5.05 Equity Financing Commitments 44 Section 5.06 Debt Financing Commitments 44 Article VI. Additional Agreements 49 Section 6.01 Preparation of the Proxy Statement; Company Shareholders Meeting 49 Section 6.02 Access to Information; Confidentiality 51 Section 6.03 Efforts to Consummate 51 Section 6.04 Company Equity and Equity-Based Awards 54 Section 6.05 Indemnification, Exculpation and Insurance 55 Section 6.06 Transaction Litigation 57 Section 6.07 Section 16 Matters. 57 Section 6.08 Public Announcements 58 Section 6.09 Merger Sub; Parent Subsidiaries 58 Section 6.10 Company Notes 58 Section 6.11 SEC Documents 59 Section 6.12 Escrow Agent and Escrow Agreement 59 Section 6.13 Delisting 59 Article VII. Conditions Precedent 60 Section 7.01 Conditions to Each Party’s Obligation to Effect the Merger 60 Section 7.02 Conditions to Obligations of the Company 60 Section 7.03 Conditions to Obligations of Parent and Merger Sub 61 Article VIII. Termination, Amendment and Waiver 62 Section 8.01 Termination 62 Section 8.02 Effect of Termination 64 Section 8.03 Fees and Expenses 64 Section 8.04 Amendment 66 Section 8.05 Extension; Waiver 66 Section 8.06 Procedure for Termination, Amendment, Extension or Waiver 67 Article IX. General Provisions 67 Section 9.01 Nonsurvival of Representations and Warranties 67 Section 9.02 Notices 67 Section 9.03 Definitions 68 Section 9.04 Interpretation 79 Section 9.05 Severability 79 Section 9.06 Counterparts 80 Section 9.07 Entire Agreement; No Third-Party Beneficiaries 80 Section 9.08 GOVERNING LAW 81 Section 9.09 Assignment 81 Section 9.10 Specific Enforcement; Jurisdiction; Venue 81 Section 9.11 WAIVER OF JURY TRIAL 82 Section 9.12 Exculpation of Financing Sources 82 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), is made and entered into as of April 26, 2016, among ExamWorks Group, Inc., a Delaware corporation (the “ Company ”), Gold Parent, L.P., a Delaware limited partnership (“ Parent ”), and Gold Merger Co, Inc., a Delaware corporation and an indirect wholly owned Subsidiary of Parent (“ Merger Sub ”). WHEREAS, the Company, Parent and Merger Sub desire to effect the Merger, pursuant to which Merger Sub shall be merged with and into the Company, with the Company continuing as the surviving company, and each share of Company Common Stock issued and outstanding (other than the Specified Shares) shall be converted into the right to receive Thirty Five Dollars and Five Cents ($35.05) in cash; WHEREAS, the Company Board, the Parent Board and the Merger Sub Board have approved this Agreement, determined that the terms of this Agreement, including the plan of merger contained in this Agreement (the “ Plan of Merger ”), are in the best interests of the Company, Parent or Merger Sub, as applicable, and their respective equityholders, and declared the advisability of this Agreement; WHEREAS, the Company Board and the Merger Sub Board have recommended adoption and approval of this Agreement by their respective shareholders; WHEREAS, the shareholder of Merger Sub has adopted and approved this Agreement; WHEREAS, the Company, Parent and Merger Sub desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger; WHEREAS, concurrently with the execution and delivery of this Agreement and as a condition and inducement to Parent’s and Merger Sub’s willingness to enter into this Agreement, certain shareholders of the Company and Parent have entered into an agreement, dated as of the date of this Agreement, in the form attached hereto as Exhibit A (the “ Voting Agreement ”), pursuant to which such shareholders have, among other things, agreed to vote all of the shares of voting capital stock of the Company that such shareholders own in favor of the Company Recommendation (as defined herein); WHEREAS, concurrently with the execution of this Agreement and as an inducement to Parent’s and Merger Sub’s willingness to enter into this Agreement, certain Persons (together with any additional Person that becomes a party to the Rollover Agreement in accordance with its terms, the “ Rollover Investors ”) have entered into a contribution agreement (the “ Rollover Agreement ”), pursuant to which each of the Rollover Investors will contribute to Parent, subject to the terms and conditions therein, the amount of Company Common Stock and Company Restricted Shares (collectively, the “ Rollover Shares ”) set forth therein (the “ Rollover Investment ”); and WHEREAS, certain capitalized terms used in this Agreement are defined in Section 9.03 . NOW, THEREFORE, in consideration of the foregoing and the representations, warranties and covenants herein and intending to be legally bound, the parties hereto agree as follows: Article I. The Merger Section 1.01 The Merger . On the terms and subject to the conditions set forth in this Agreement, and in accordance with the Delaware General Corporation Law (the “
